Title: Enclosure: Etats des Bleds et farines…, 7 July 1789
From: La Perrière, Brac de
To: Jefferson, Thomas


Enclosure
Etats des Bleds et farines venus des Etats unis d’Amérique en france depuis le 15. février Jusqu’a la fin de may 1789.

 
 
 
 

nombre desNavires venusdes êtats unisd’amérique
ports defrance ou ilsont abordé
mois de leurarrivée enfrance
froment qu’ilsy ont aporté
farines


 3.

mars
 9,627.Qx  “
 1,656.Qx.   “


 4.
Bordeaux
avril
12,229.    82.
   242.    20.


 6.

may
 2,329.    71.
 7,466.    13.


 1.
Le havre
février
 3,012.    80.
  “        “


 3.

may
10,859.    84.
 2,856.     “


 1.
Bayonne
mars
 1,672.    12.
  “        “


 1.
Cette

   “
   531.    95


 1.
Nantes
may
 4,384.    11.
  “        “


 1.
Marseille
may
   207.    50.
  “        “





quintaux
quintaux


21.


44,322.    90.
12,752.    28


Observations
On ignore la véritable charge de ce Navire. On sait seulement qu’il est entré dans L’intérieur 207. Qx. 50 L. de froment provenant de son chargement: on ignore encore s’il n’est pas venû d’autres Navires expédiés des êtats unis pour Marseille.
